 


109 HR 1243 IH: Secure Access to Firearms Enhancement (SAFE) Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1243 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Hostettler (for himself, Mr. Jones of North Carolina, Mr. Sessions, Mr. Wicker, Mr. Doolittle, Mr. Wamp, Mr. Burgess, Mr. Goode, Mr. Souder, Mr. Gingrey, Mr. Pence, Mr. Barrett of South Carolina, Mr. Hall, Mr. Wilson of South Carolina, Mr. Cannon, Mr. Aderholt, Mr. Bartlett of Maryland, Mr. Bradley of New Hampshire, Mr. McHenry, Mr. Foley, Mrs. Cubin, Mr. Cantor, Mrs. Musgrave, Mr. Westmoreland, Mr. Burton of Indiana, Mr. Otter, Mr. Lewis of Kentucky, Ms. Ginny Brown-Waite of Florida, Mr. Sodrel, and Mr. Alexander) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18 of the United States Code to provide for reciprocity in regard to the manner in which nonresidents of a State may carry certain concealed firearms in that State. 
 
 
1.Short titleThis Act may be cited as the Secure Access to Firearms Enhancement (SAFE) Act of 2005. 
2.Reciprocity for the carrying of certain concealed firearms 
(a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926A the following: 
 
926D.Reciprocity for the carrying of certain concealed firearmsNotwithstanding any provision of the law of any State or political subdivision thereof, a person who is not prohibited by Federal law from possessing, transporting, shipping, or receiving a firearm, and is— 
(1)carrying a valid license or permit which is issued pursuant to the law of any State and which permits the person to carry a concealed firearm; or 
(2)otherwise entitled to carry a concealed firearm in and pursuant to the law of the State of the person’s residence,may carry in any State a concealed firearm in accordance with the terms of the license or with the laws of the State of the person’s residence, subject to the laws of the State in which the firearm is carried concerning specific types of locations in which firearms may not be carried.. 
(b)Clerical amendmentThe table of sections for chapter 44 of title 18 is amended by inserting after the item relating to section 926C the following: 
 
 
926D. Reciprocity for the carrying of certain concealed firearms. 
3.Effective dateThe provisions of this Act and the amendments made by this Act shall take effect 180 days after the date of enactment of this Act. 
 
